Title: The Defence No. I, [22 July 1795]
From: “Camillus”,Hamilton, Alexander
To: 


[New York, July 22, 1795]
IT was to have been foreseen, that the treaty which Mr. Jay was charged to negociate with Great Britain, whenever it should appear, would have to contend with many perverse dispositions and some honest prejudices. That there was no measure in which the government could engage so little likely to be viewed according to its intrinsic merits—so very likely to encountre misconception, jealousy, and unreasonable dislike. For this many reasons may be assigned.

It is only to know the vanity and vindictiveness of human nature, to be convinced, that while this generation lasts, there will always exist among us, men irreconciliable to our present national constitution—embittered in their animosity, in proportion to the success of its operation, and the disappointment of their inauspicious predictions. It is a material inference from this, that such men will watch with Lynx’s eyes for opportunities of discrediting the proceedings of the government, and will display a hostile and malignant zeal upon every occasion, where they think there are any prepossessions of the community to favor their enterprizes. A treaty with Great Britain was too fruitful an occasion not to call forth all their activity.
It is only to consult the history of nations to perceive, that every country, at all times, is cursed by the existence of men, who, actuated by an irregular ambition, scruple nothing which they imagine will contribute to their own advancement and importance. In monarchies, supple courtiers; in republics, fawning or turbulent demagogues, worshipping still the idol power wherever placed, whether in the hands of a prince, or of the people, and trafficking in the weaknessess, vices, frailties, or prejudices of the one or the other. It was to have been expected, that such men, counting more on the passions than on the reason of their fellow citizens, and anticipating that the treaty would have to struggle with prejudices, would be disposed to make an alliance with popular discontent, to nourish it, and to press it into the service of their particular views.
It was not to have been doubted, that there would be one or more foreign powers, indisposed to a measure which accommodated our differences with Great Britain, and laid the foundation of future good understanding, merely because it had that effect.
Nations are never content to confine their rivalships and enmities to themselves. It is their usual policy to disseminate them as widely, as they can, regardless how far it may interfere with the tranquility or happiness of the nations which they are able to influence. Whatever pretentions may be made, the world is yet remote from the spectacle of that just and generous policy, whether in the cabinets of republics or of kings, which would dispose one nation, in its intercourses with another; satisfied with a due proportion of privileges and benefits to see that other pursue freely, its true interest, with regard to a third; though at the expence of no engagement, nor in violation of any rule of friendly or fair procedure. It was natural that the contrary spirit should produce efforts of foreign counteraction to the treaty, and it was certain that the partizans of the counteracting power would second its efforts by all the means which they thought calculated to answer the end.
It was known, that the resentment produced by our revolution war with Great-Britain had never been entirely extinguished, and that recent injuries had rekindled the flame with additional violence. It was a natural consequence of this, that many should be disinclined to any amicable arrangement with Great Britain, and that many others should be prepared to acquiesce only in a treaty which should present advantages of so striking and preponderant a kind, as it was not reasonable to expect could be obtained, unless the United States were in a condition to give the law to Great Britain, and as if obtained under the coercion of such a situation could only have been the short lived prelude of a speedy rupture to get rid of them.
Unfortunately too the supposition of that situation has served to foster exaggerated expectations, and the absurd delusion to this moment prevails, notwithstanding the plain evidence to the contrary, which is deducible from the high and haughty ground still maintained by Great Britain, against victorious France.
It was not to be mistaken that an enthusiasm for France and her revolution throughout all its wonderful vicissitudes has continued to possess the minds of the great body of the people of this country, and it was to be inferred, that this sentiment would predispose to a jealousy of any agreement or treaty with her most persevering competitior—a jealousy so excessive as would give the fullest hope to insidious arts to perplex and mislead the public opinion. It was well understood, that a numerous party among us, though disavowing the design, because the avowal would defeat it, have been steadily endeavouring to make the United States a party in the present European war, by advocating all those measures which would widen the breach between us and Great Britain, and by resisting all those which could tend to close it; and it was morally certain, that this party would eagerly improve every circumstance which could serve to render the treaty odious, and to frustrate it, as the most effectual road to their favorite goal.
It was also known beforehand that personal and party rivalships of the most active kind, would assail whatever treaty might be made, to disgrace, if possible, its organ.
There are three persons prominent in the public eye, as the successor of the actual President of the United States in the event of his retreat from the station, Mr. Adams, Mr. Jay, Mr. Jefferson.
No one has forgotten the systematic pains which have been taken to impair the well earned popularity of the first gentleman. Mr. Jay too has been repeatedly the object of attacks with the same view. His friends as well as his enemies anticipated that he could make no treaty which would not furnish weapons against him—and it were to have been ignorant of the indefatigable malice of his adversaries to have doubted that they would be seized with eagerness and wielded with dexterity.
The peculiar circumstances which have attended the two last elections for governor of this state, have been of a nature to give the utmost keen[n]ess to party animosity. It was impossible that Mr. Jay should be forgiven for his double, and in the last instance triumphant success; or that any promising opportunity of detaching from him the public confidence should pass unimproved.
Trivial facts frequently throw light upon important designs. It is remarkable, that in the toasts given on the 4th of July, wherever there appears a direct or indirect censure on the treaty, it is pretty uniformly coupled with compliments to Mr. Jefferson, and to our late governor Mr. Clinton, with an evident design to place those gentlemen in contrast with Mr. Jay, and decrying him to elevate them. No one can be blind to the finger of party spirit, visible in these and similar transactions. It indicates to us clearly, one powerful source of opposition to the treaty.
No man is without his personal enemies. Pre-eminence even in talents and virtue is a cause of envy and hatred of its possessor. Bad men are the natural enemies of virtuous men. Good men sometimes mistake and dislike each other.
Upon such an occasion as the treaty, how could it happen other wise, than that personal enimity would be unusually busy, enterprising and malignant?
From the combined operation of these different causes, it would have been a vain expectation that the treaty would be generally contemplated with candor and moderation, or that reason would regulate the first impressions concerning it. It was certain on the contrary, that however unexceptionable its true character might be, it would have to fight its way through a mass of unreasonable opposition; and that time, examination and reflection would be requisite to fix the public opinion on a true basis. It was certain that it would become the instrument of a systematic effort against the national government and its administration; a decided engine of party to advance its own views at the hazard of the public peace and prosperity.
The events which have already taken place, are a full comment of these positions. If the good sense of the people does not spe[e]dily discountenance the projects which are on foot, more melancholy proofs may succeed.
Before the treaty was known, attempts were made to prepossess the public mind against it. It was absurdly asserted, that it was not expected by the people, that Mr. Jay was to make any treaty; as if he had been sent, not to accommodate differences by negociation and agreement, but to dictate to Great Britain the terms of an unconditional submission.
Before it was published at large, a sketch, calculated to produce false impressions, was handed out to the public through a medium noted for hostility, to the administration of the government. Emissaries flew through the country, spreading alarm and discontent: the leaders of clubs were every where active to seize the passions of the citizens and preoccupy their judgments against the treaty.
At Boston it was published one day, and the next a town meeting was convened to condemn it, without ever being read; without any serious discussion, sentence was pronounced against it.
Will any man seriously believe that in so short a time, an instrument of this nature could have been tolerably understood by the greater part of those who were thus induced to a condemnation of it? Can the result be considered as any thing more than a sudden ebullition of popular passion, excited by the artifices of a party, which had adroitly seized a favourable moment to surprize the public opinion? This spirit of precipitation and the intemperance which accompanied it, prevented the body of merchants and the greatest part of the most considerate citizens from attending the meeting, and left those who met, wholly under the guidance of a set of men, who, with two or three exceptions, have been the uniform opposers of the government.
The intelligence of this event had no sooner reached New York, than the leaders of the clubs were seen haranguing in every corner of the city to stir up our citizens into an imitation of the example of the meeting at Boston. An invitation to meet at the City Hall quickly followed, not to consider or discuss the merits of the treaty, but to unite with the meeting at Boston to address the president against its ratification.

This was immediately succeeded by a hand bill, full of invectives against the treaty as absurd as they were inflammatory, and manifestly designed to induce the citizens to surrender their reason to the empire of their passions.
In vain did a respectable meeting of the merchants endeavour, by their advice, to moderate the violence of these views, and to promote a spirit favourable to a fair discussion of the treaty; in vain did a respectable body of citizens of every discription, attend for that purpose. The leaders of the clubs resisted all discussion, and their followers, by their clamours and vociferations, rendered it impracticable, notwithstanding the wish of a manifest majority of the citizens convened upon the occasion.

Can we believe, that the leaders were really sincere, in the objections they made to a decision, or that the great and mixed mass of citizens then assembled had so thoroughly mastered the merits of the treaty, as that they might not have been enlightened by such a discussion.
It cannot be doubted that the real motive to the opposition, was the fear of a discussion; the desire of excluding light; the adherence to a plan of surprize and deception. Nor need we desire any fuller proof of that spirit of party which has stimulated the opposition to the treaty, than is to be found in the circumstances of that opposition.
To every man who is not an enemy to the national government, who is not a prejudiced partizan, who is capable of comprehending the argument, and passionate enough to attend to it with impartiality, I flatter myself I shall be able to demonstrate satisfactorily in the course of some succeeding papers—
1. That the treaty adjusts in a reasonable manner the points in controversy between the United States and Great-Britain, as well those depending on the inexecution of the treaty of peace, as those growing out of the present European war.
2. That it makes no improper concessions to Great-Britain, no sacrifices on the part of the United States.

3. That it secures to the United States equivalents for what they grant.
4. That it lays upon them no restrictions which are incompatible with their honour or their interest.
5. That in the articles which respect war, it conforms to the laws of nations.
6. That it violates no treaty with, nor duty toward any foreign power.
7. That compared with our other commercial treaties, it is upon the whole, entitled to a preference.

8. That it contains concessions of advantages by Great-Britain to the United States, which no other nation has obtained from the same power.
9. That it gives to her no superiority of advantages over other nations with whom we have treaties.
10. That interests of primary importance to our general welfare, are promoted by it.
11. That the too probable result of a refusal to ratify is war, or what would be still worse, a disgraceful pas[s]iveness under violations of our rights, unredressed and unadjusted; and consequently, that it is the true interest of the United States, that the treaty should go into effect.
It will be understood, that I speak of the treaty as advised to be ratified by the Senate—for this is the true question before the public.

Camillus.

